Stephens, J.
1. Where one of two obligors on a note secured by a deed to property belonging to both of them sells his individual interest in the property to his co-obligor, he does not stand in the relationship of surety to the creditor, in the absence of notice of the transaction to the creditor. 50 C. J. 29.
2. Where, after one of the co-obligors to a note secured by a deed to property has sold his interest in the property to the other obligor, the creditor-, without knowledge of the transaction and without the consent of the obligor who has sold out, releases as to both obligors his liexx upon the property, he has not thereby increased a surety’s risk or made a novation of the contract, releasing a surety, and the co-obligor who sold out his interest in the property is not thereby relieved from his obligation on the note.
3. In a suit by the creditor as the transferee of the note, against the comaker of the note who had sold to his co-owner his interest in the property which had been conveyed to secure the note, it was not error to admit evidence that the plaintiff, at the tixue of the release of the security and the cancellation of the security deed, had xxo actual notice of the facts constituting the alleged suretyship of the defendant.
4. The verdict for the plaintiff was demanded as a matter of law.

Judgment affirmed.


Jenhvm, P. J., and Sutton, J., concur.